                Case 4:19-cv-01751-DMR Document 40 Filed 08/19/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539
 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092
10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11
12                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                      OAKLAND DIVISION
14
     PETER TODD, an individual,                         Case No.: 4:19-cv-01751-DMR
15
                    Plaintiff,                          DEFENDANT’S CO-COUNSEL BEN
16                                                      ROSENFELD’S REQUEST TO APPEAR
     vs.                                                TELEPHONICALLY FOR HEARING ON
17                                                      AUGUST 22, 2019 (CORRECTED)1
   SARAH MICHELLE REICHWEIN aka ISIS
18 AGORA LOVECRUFT, an individual,
19                  Defendant.
20
21
22          Pending before the Court is Defendant Isis Lovecruft’s Special Motion to Strike
23 Plaintiff’s Complaint (anti-SLAPP Motion), set to be heard on August 22, 2019 at 1:00 pm.
24 The Court has also rescheduled the initial Case Management Conference in this matter for the
25 same time.
26
            1
27            This request corrects the prior request to reflect that the time of the hearing is 1:00 pm
     not 1:00 am.
28
                        REQUEST FOR TELEPHONIC APPEARANCE (CORRECTED) - I
             Case 4:19-cv-01751-DMR Document 40 Filed 08/19/19 Page 2 of 2




 1          Defendant’s undersigned co-counsel Ben Rosenfeld hereby requests leave to appear

 2 telephonically at this hearing.
 3          Mr. Rosenfeld makes this request because he is, and will be, traveling out of state on

 4 August 22, 2019, on a long scheduled trip. Because Defendant’s lead counsel (Mr. Rosenfeld’s
 5 co-counsel) will principally argue this Motion, Mr. Rosenfeld’s personal appearance is not
 6 needed in order to have an effective hearing or conference. (See, Notice Re Telephonic
 7 Appearance Procedures For Magistrate Judge Donna M. Ryu, Part I.)
 8          Mr. Rosenfeld as not, as of the time of this filing, been able to ascertain whether

 9 Plaintif’s Counsel has any opposition.
10          Mr. Rosenfeld apologizes for his oversight in not familiarizing himself with the Court’s

11 procedure regarding this request, and making it sooner.
12          A proposed order accompanies this request.

13
                                                  Respectfully Requested,
14
15          Dated: August 19, 2019
16                                                By: /s/ Ben Rosenfeld
                                                  Ben Rosenfeld
17
                                                  Attorney for Defendant
18                                                ISIS LOVECRUFT
19
20
21
22
23
24
25
26

27
28
                       REQUEST FOR TELEPHONIC APPEARANCE (CORRECTED) - II
